DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous objection to claim 1 is moot in view of applicant’s amendment to the claim.  The objection is withdrawn.
Applicant’s arguments with regard to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-8 under 35 U.S.C. 103 has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first bottomed cylindrical tip end portion (claim 1) and a second bottomed cylindrical tip end portion (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-2, 4-9 are allowed.
The closest prior art includes previously cited Murakami et al. (US20130076919 herein after “Murakami”).
Murakami teaches a gas sensor including an inner protective cover 130 and outer protective cover 140. Murakami teaches wherein the inner 130 and outer 140 protective covers create a gas flow channel 122.  Murakami teaches a minimum distance XW (distance A6) in the width-direction cross section between the sensor element (sensor element 110) and a portion (connection portion 137) of the inner protective cover (inner protective cover 130) on a side in the downward direction (downward direction from top of Fig. 3 to bottom of Fig. 3) with respect to the one or more element chamber inlets (gas flow channel 127, A6 is the shortest distance between the surface of the sensor element 110 and the protection cover 120 which includes inner 130 and outer 140 protection covers. [0067] The distance A6 is, for example, 0.6 mm to 3.0 mm, but is not necessarily limited thereto.)  However, this does not specifically require the minimum to be greater than or equal to 2.64mm.   The specific requirement for a minimum of 2.64mm is such that any potential water accumulation will not affect the sensor (see paragraph [0050]).  There is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to design the sensor of Murakami to meet the requirement of claim 1 including a minimum distance XW of 2.64mm.
	Murakami teaches an element chamber outlet positioned at a side portion of the tip end portion of the first bottomed cylindrical tip end portion (Fig. 23), however this embodiment specifically sets the distance A6 to 1.8mm, therefore not greater or equal to 2.64mm.  Additionally, the embodiment of Fig. 23 (experimental example 6) is prone to clogging [0122] and therefore would not reasonably be a modification to the device of Murakami.  
	Therefore, Murakami fails to teach, suggest, or make obvious the one or more element chamber outlets and the one or more outer outlets are disposed in such a positional relation that, when imaginary light passing through the one or more outer outlets is irradiated from the outside of the outer protective cover to the one or more outer outlets, the imaginary light does not directly reach the one or more element chamber outlets, and a minimum flow channel width Y of the3Appl. No. 17/038,110ITE-12836Amendment dated April 19, 2022 Reply to Office Action of February 17, 2022outlet-side gas flow channel is greater than or equal to 0.67 mm and less than or equal to 2.60 mm, the inner protective cover includes a first bottomed cylindrical tip end portion, and the one or more element chamber outlets are disposed not at a bottom portion of the first bottomed cylindrical tip end portion but at a side portion of the first bottomed cylindrical tip end portion.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	4/28/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861